TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2018



                                     NO. 03-17-00283-CR


                                   Kasey Carter, Appellant

                                                v.

                                 The State of Texas, Appellee


          APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                 AFFIRMED—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment adjudicating guilt rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment adjudicating guilt. Therefore, the Court affirms the district

court’s judgment adjudicating guilt. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.